Order entered January 3, 2014




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-13-01670-CV

                       D&J REAL ESTATE SERVICES, INC. D/B/A
                      RE/MAX PREMIER GROUP, ET AL., Appellants

                                               V.

                           GREG L. PERKINS, ET AL., Appellees

                      On Appeal from the 429th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 429-00559-2011

                                           ORDER
       Before the Court is the December 19, 2013 motion of Shawn Gant, Official Court

Reporter for the 429th Judicial District Court of Collin County, Texas, for a sixty-day extension

of time to file the reporter’s record. We GRANT the motion TO THE EXTENT that the

reporter’s record shall be filed ON OR BEFORE MONDAY, FEBRUARY 3, 2014. See TEX.

R. APP. P. 35.3(c).

       We DIRECT the Clerk of this Court to send a copy of this order by electronic

transmission to Shawn Gant and all counsel of record.

                                                     /s/   DAVID LEWIS
                                                           JUSTICE